Exhibit 10.6
EXPRESS SCRIPTS, INC.
2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS
          Notice is hereby given of the following award of Restricted Stock
Units (the “Award”), which entitles the Grantee to receive one share of the
common stock, $0.01 par value per share (“Common Stock”), of Express Scripts,
Inc. (the “Company”) for each Restricted Stock Unit pursuant to the following
terms and conditions:

             
 
  •   Grantee:   ___________
 
           
 
  •   Grant Date:   ___________
 
           
 
  •   Number of Restricted Stock Units:   ___________

  •   Vesting Schedule: The Restricted Stock Units under the Award shall be
vested and become exercisable in accordance with the following vesting schedule:

     
 
  _________________________________
 
   
 
  _________________________________
 
   
 
  _________________________________

  •   Other Provisions: The Award is granted subject to, and in accordance with,
the terms of the Restricted Stock Unit Agreement (the “RSU Agreement”) attached
hereto as Exhibit A, including Schedule 1 thereto, and the Express Scripts, Inc.
2011 Long-Term Incentive Plan (the “Plan”).

    This Award is granted under, and governed by, the terms and conditions of
this Grant Notice, the Plan and the RSU Agreement.

            EXPRESS SCRIPTS, INC.
      By:           [NAME]         [TITLE]     

Attachments:

Exhibit A— Restricted Stock Unit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXPRESS SCRIPTS, INC.
2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
     Express Scripts, Inc., a Delaware corporation (“Company”), has granted you
(“Grantee”) an award of the number of Restricted Stock Units as set forth on the
Grant Notice. Each Restricted Stock Unit shall entitle Grantee to receive one
share of Common Stock upon vesting in the future in accordance with, and subject
to, the terms and conditions set forth in your Restricted Stock Unit Grant
Notice (“Grant Notice”) and this Restricted Stock Unit Agreement (“RSU
Agreement”).
     The Award is granted pursuant to the Express Scripts, Inc. 2011 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), pursuant to which
restricted stock units, and other awards, may be granted to Non-Employee
Directors of the Company. Except as otherwise specifically set forth herein, all
capitalized terms utilized herein (including on Schedule 1 hereto) shall have
the respective meanings ascribed to them in the Plan.
     The details of your Award are as follows:
     l. Grant of Restricted Stock Unit Award. Pursuant to action of the Board
and/or a committee authorized by the Board, the Company hereby grants to Grantee
an award (the “Award”) of the number of Restricted Stock Units as set forth on
the Grant Notice. Each Restricted Stock Unit shall entitle Grantee to receive
one share of Common Stock upon vesting in the future in accordance with, and
subject to, the terms and conditions described herein.
     2. Vesting and Forfeiture.
          (a) Time Vesting. The Restricted Stock Units shall vest in one or more
installments in accordance with the Vesting Schedule as set forth on the Grant
Notice, with the vesting of each installment subject to the Grantee’s continued
service as a member of the Board through the applicable vesting date.
          (b) Accelerated Vesting. Any Restricted Stock Units which have not yet
vested under subparagraph (a) above shall, upon the occurrence of a Change in
Control or the termination of the Grantee’s service as a member of the Board,
vest or be forfeited in accordance with the provisions of the Plan, and the
terms of this Agreement (including Schedule 1 hereto).
          (c) Forfeiture of Restricted Stock Units. If Grantee’s service as a
member of the Board terminates for any reason, Grantee shall forfeit all rights
with respect to any portion of the Award (and the underlying shares of Common
Stock) that has not yet vested as of the effective date of the termination,
except to the extent such Award vests upon such termination under Section 2(b).
     3. Issuance of Common Stock upon Vesting. In accordance with the Vesting
Schedule and subject to all the terms and conditions set forth in this Agreement
or the Plan, upon an applicable vesting event, the Company shall issue and
deliver to Grantee the number of shares of Common Stock equal to the number of
Restricted Stock Units which have become vested as a result of such event. The
Company may, in its sole discretion, deliver such shares of Common Stock (a) by
issuing Grantee a certificate of Common Stock representing the appropriate
number of shares, (b) through electronic delivery to a brokerage or similar
securities-holding account in the name of Grantee, or (c) through such other
commercially reasonable means available for the delivery of securities.

 



--------------------------------------------------------------------------------



 



     4. Incorporation of the Plan by Reference; Conflicting Terms. The Award of
Restricted Stock Units pursuant to this Agreement is granted under and expressly
subject to, the terms and provisions of the Plan, which terms and provisions are
incorporated herein by reference. Grantee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the terms and provisions of the Plan shall govern.
     5. Non-Transferability of Restricted Stock Units. The Restricted Stock
Units may not be transferred in any manner and any purported transfer or
assignment shall be null and void. Notwithstanding the foregoing, upon the death
of Grantee, Grantee’s Successor shall have the right to receive any shares of
Common Stock that may be deliverable hereunder, provided, that, for such
purposes, the terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of Grantee.
     6. Ownership Rights. The Restricted Stock Units do not represent a current
interest in any shares of Common Stock. Grantee shall have no voting or other
ownership rights in the Company arising from the Award of Restricted Stock Units
under this Agreement. Notwithstanding the foregoing, unless otherwise determined
by the Committee or the Board, and to the extent permitted by the Plan, Grantee
shall participate in any cash dividend declared by the Board applicable to
shares of Common Stock, which shall entitle Grantee to receive a cash payment
for each Restricted Stock Unit, subject to the same Vesting Schedule and
restrictions as the underlying Restricted Stock Unit and otherwise payable at
the same time shares are issued and delivered to Grantee with respect to the
underlying Restricted Stock Unit, in an amount that would otherwise be payable
as dividends with respect to an equal number of shares of Common Stock.
     7. Adjustments upon Changes in Capitalization or Corporate Acquisitions.
Should any change be made to the Common Stock by reason of any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change, appropriate adjustments
shall be made to the total number and/or class of securities subject to this
Award in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.
     8. Board Discretion. This Award has been made pursuant to a determination
made by the Board and/or one or more committees of the Board (as delegated by
the Board). Notwithstanding anything to the contrary herein, and subject to the
limitations of the Plan, the Board or its delegated committee(s) shall have
plenary authority to: (a) interpret any provision of this Agreement or the
Award; (b) make any determinations necessary or advisable for the administration
of this Agreement or the Award; (c) make adjustments as it deems appropriate to
the aggregate number and type of securities available under this Agreement to
appropriately adjust for, and give effect to, any Fundamental Change,
divestiture, distribution of assets to stockholders (other than ordinary cash
dividends), reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, stock combination or exchange, rights
offering, spin-off or other relevant change; and (d) otherwise modify or amend
any provision hereof, or otherwise with respect to the Award, in any manner that
does not materially and adversely affect any right granted to Grantee by the
express terms hereof, unless required as a matter of law, subject to the
limitations stated in the Plan.
     9. Tax Withholding. To the extent applicable and required by law, the
Company shall withhold from Grantee’s compensation any required taxes, including
social security and Medicare taxes,

 



--------------------------------------------------------------------------------



 



and federal, state and local income tax, with respect to the income arising from
the vesting or payment in respect of any Restricted Stock Units under this
Agreement. The Company shall have the right to require the payment of any such
taxes before delivering any shares of Common Stock upon the vesting of any
Restricted Stock Unit. Grantee may elect to have any such withholding
obligations satisfied by: (i) delivering cash; (ii) delivering part or all of
the withholding payment in previously owned shares of Common Stock; and/or
(iii) irrevocably directing the Company to reduce the number of shares that
would otherwise be issued to Grantee upon the vesting of the Award by that
number of whole shares of Common Stock having a fair market value, determined by
the Company, in its sole discretion, equal to the amount of tax required to be
withheld, but not to exceed the Company’s required minimum statutory
withholding. Absent a specific election to the contrary by Grantee, such
withholding obligations shall be satisfied pursuant to the method described in
phrase (iii) of the preceding sentence.
     10. Electronic Delivery. The Company may choose to deliver certain
statutory or regulatory materials relating to the Plan in electronic form,
including without limitation securities law disclosure materials. Without
limiting the foregoing, by accepting this Award, Grantee hereby agrees that the
Company may deliver the Plan prospectus and the Company’s annual report to
Grantee in an electronic format. If at any time Grantee would prefer to receive
paper copies of any document delivered in electronic form, the Company will
provide such paper copies upon written request to the Investor Relations
department of the Company.
     11. No Right to Continued Service on the Board. Nothing in this Agreement
shall be deemed to create any limitation or restriction on or otherwise affect
such rights as the Company, the stockholders of the Company, or the Board
otherwise would have to remove Grantee from the Board, to exclude Grantee from
any slate of nominees for election to the Board, or to otherwise terminate
Grantee’s service on the Board at any time for any reason.
     12. Entire Agreement. This Agreement, including Schedule 1 hereto, and the
Plan contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings and
negotiations between the parties.
     13. Governing Law. To the extent federal law does not otherwise control,
this Agreement shall be governed by the laws of Delaware, without giving effect
to principles of conflicts of laws.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TERMINATION AND CHANGE IN CONTROL PROVISIONS UNDER THE
EXPRESS SCRIPTS, INC. 2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
     I. Termination of Service of Non-Employee Director
          (A) Generally. Except as provided herein, if Grantee’s service as a
member of the Board terminates, then any Restricted Stock Units that have not
vested as of the date of such termination shall terminate as of such date, and
such unvested Restricted Stock Units shall be forfeited to the Company without
payment therefor.
          (B) Death or Disability. If Grantee’s service as a member of the Board
terminates on account of death or Disability, Grantee shall vest in a number of
Restricted Stock Units, to the extent outstanding, pro-rated for the portion of
the period from the Date of Grant (as set forth on the Grant Notice) through the
last vesting date on the Vesting Schedule set forth on the Grant Notice during
which Grantee served as a member of the Board. As soon as practicable following
such termination of service, the Company shall issue and deliver to Grantee the
number of shares of Common Stock equal to the number of vested Restricted Stock
Units (subject to any reductions for tax withholding or otherwise) calculated
pursuant to the preceding sentence.
          (C) Retirement. The termination of Grantee’s service as a member of
the Board after attainment of age 65 for any reason other than death or
Disability shall be considered a Retirement, subject to the following:

  1.   Tenured Retirement. After attainment of age 70, Grantee’s Retirement
shall be deemed to be a “Tenured Retirement”. Upon a Tenured Retirement, Grantee
shall vest in all of the Restricted Stock Units then outstanding. As soon as
practicable following such termination of service, the Company shall issue and
deliver to Grantee the number of shares of Common Stock equal to the number of
vested Restricted Stock Units (subject to any reductions for tax withholding or
otherwise).

  2.   Early Retirement. If Grantee has attained the age of 65, but not age 70,
and has at least ten years of service on the Board, then Grantee’s Retirement
shall be deemed to be an “Early Retirement”. Upon an Early Retirement, the
following shall occur:

  (a)   for any Restricted Stock Units then outstanding, a pro-rata portion
thereof (determined as set forth below) shall vest immediately, and, as soon as
practicable following such vesting, the Company shall issue and deliver to
Grantee the number of shares of Common Stock equal to the number of such vested
Restricted Stock Units;

  (b)   the pro-rata portion of the Restricted Stock Units that shall vest under
the preceding paragraph shall be a percentage which is equal to (i) the number
of full months served by Grantee past age 65, divided by (ii) 60. The remaining
portion of the Restricted Stock Units which are not eligible for vesting under
the preceding paragraph shall be forfeited to the Company without payment upon
Retirement.

 



--------------------------------------------------------------------------------



 



  3.   Death or Disability While Eligible for Retirement. If Grantee’s service
as a member of the Board terminates because of his or her death or Disability
and, at the time of such termination of service Grantee would have been eligible
for either a Tenured Retirement or an Early Retirement, the Restricted Stock
Units shall be treated as if Grantee’s service had terminated due to such
applicable form of Retirement (rather than due to death or Disability, as
applicable) if such treatment would result in a greater number of Restricted
Stock Units becoming vested.

  4.   Standard Retirement. Any Retirement that is not either a Tenured
Retirement or an Early Retirement shall be deemed to be a Standard Retirement,
which shall be treated in accordance with Section I(A) above.

          II. Change in Control
               (A) Acceleration of Vesting Upon Change in Control
                      (i) Acceleration of Vesting. Upon the occurrence of a
Change in Control, the Restricted Stock Units shall, to the extent outstanding,
vest in full.
                      (ii) Company Payment. Upon the occurrence of a Change in
Control transaction, on the Change in Control Date the Restricted Stock Units
still outstanding shall be automatically cancelled without further action by the
Company or the Grantee, and the Company shall provide payment in connection with
such cancellation at a per share price equal to the number of such Restricted
Stock Units multiplied by the Change in Control Price (as defined below). The
Change in Control Price shall mean the value, expressed in dollars, as of the
date of receipt of the per share consideration received by the Company’s
stockholders whose stock is acquired in a transaction constituting a Change in
Control. In case such all or part of such consideration shall be in a form other
than cash, the value of such consideration shall be as determined in good faith
by a majority of the Board of Directors based on a written opinion by a
nationally recognized investment banking firm, whose determination shall be
described in a statement furnished to Participants.

 